MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 211 
Docket:	      And-17-244	
Submitted	
  On	Briefs:	 October	24,	2017	
Decided:	     October	31,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	RICHARD	M.	
	
	
PER	CURIAM	

       [¶1]	 	 The	 mother	 and	 father	 of	 Richard	 M.	 appeal	 from	 the	 District	

Court’s	(Lewiston,	Dow,	J.)	judgment	terminating	their	parental	rights	to	their	

son,	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a),	 (B)(2)(b)(i)-(ii),	 (iv)	 (2016).		

The	 parents	 challenge	 the	 sufficiency	 of	 the	 evidence	 supporting	 the	 court’s	

findings	on	parental	unfitness	and	its	discretionary	finding	that	termination	is	

in	 their	 son’s	 best	 interest.	 	 Contrary	 to	 the	 parents’	 contentions,	 competent	

record	 evidence	 supports	 the	 court’s	 findings	 and	 its	 discretionary	

determination;	therefore,	we	affirm.	

                                    I.		BACKGROUND	

       [¶2]	 	 The	 court	 found	 that,	 despite	 the	 parents	 having	 made	 marginal	

progress	toward	reunification,	they	have	failed	to	take	responsibility	for	their	

son;	they	are	unwilling	or	unable	to	protect	him	from	jeopardy	within	a	time	

reasonably	calculated	to	meet	his	needs;	they	have	failed	to	make	a	good	faith	
2	

effort	 toward	 reunification;	 and	 termination	 of	 their	 parental	 rights	 is	 in	 the	

child’s	best	interest.1		See	22	M.R.S.	§	4055(B)(2)(b)(i)-(ii),	(iv);	In	re	Alana	S.,	

2002 ME 126,	 ¶¶	 13,	 21-23,	 802 A.2d 976.	 	 After	 over	 a	 year,	 the	 parents’	

minimal	progress	toward	reunification	was	totally	inadequate	to	address	the	

jeopardy	facing	the	child	were	he	to	return	to	their	care.		The	court	based	this	

determination	on	the	following	findings	of	fact:	

                    [The	 father]	 has	 a	 history	 of	 violence	 and	 mental	 health	
         concerns	 that	 present	 a	 risk	 to	 his	 son.	 .	 .	 .	 	 There	 are	 concerns	
         about	 sexually	 deviant	 behavior	 over	 a	 period	 of	 years	 by	 [the	
         father].		[The	father’s]	continued	substance	abuse	presents	a	risk	
         of	harm	to	his	child.		
                    	
         .	.	.	.		
         	
                    [The	father]	has	been	very	inconsistent	in	visiting	his	child	
         [and]	 has	 missed	 visits	 for	 reasons	 the	 court	 finds	 utterly	
         inadequate	justification	for	missing	visits.	.	.	.		[The	majority	of	the	
         father’s]	 intellectual	 abilities	 were	 in	 the	 borderline	 range	 [and]	
         make	 it	 likely	 that	 [he]	 is	 likely	 to	 need	 significant	 support	 in	
         order	to	meet	a	child’s	daily	living	needs.			
                    	
         .	.	.	.			
         	
                    [The	 father]	 has	 also	 failed	 to	 attend	 random	 drug	
         screenings,	failed	to	engage	in	mental	health	counseling,	failed	to	
         consult	with	a	psychiatrist.	.	.	.		All	the	while	he	has	maintained	an	
         attitude	 that	 there	 is	 nothing	 about	 him	 that	 needs	 fixing	 or	
         changing.			
                    	


     1		At	the	time	of	the	termination	hearing,	the	child	had	been	in	foster	care	for	over	a	year.	
                                                                                            3	

              [The	mother]	has	ongoing	mental	health	issues	that	pose	a	
       risk	to	her	consistent	parenting	of	the	baby.		[She]	has	a	history	of	
       low	 intellectual	 functioning	 that	 has	 impaired	 her	 parenting	 of	
       older	 children	 and	 presents	 a	 risk	 for	 this	 baby.	 .	 .	 .	 	 [She]	
       consented	 to	 [a]	 petition	 to	 terminate	 her	 rights	 regarding	 [her	
       older	son]	.	.	.	.		
              	
              .	.	.	[The	mother]	went	along	while	[the	father]	stayed	in	the	
       house	night	after	night	in	violation	of	the	[initial]	safety	plan.		She	
       stuck	with	him	as	he	called	out	of	visits	with	the	child	and	blew	off	
       his	 counseling.	.	.	.	 	 She	 has	 consistently	 chosen	 [the	 father]	 over	
       the	 child.	 	 [The	 mother]	 has	 also	 failed,	 independently	 of	 [the	
       father],	to	make	progress	necessary	to	alleviate	jeopardy	and	take	
       responsibility	 for	 the	 child.	 	 She	 failed	 to	 complete	 drug	 screens.		
       She	failed	to	be	in	individual	counseling	for	much	of	the	duration	
       of	the	case.			
	
                                     II.		DISCUSSION	

	      [¶3]	 	 Competent	 record	 evidence	 supports	 each	 of	 the	 three	 bases	 for	

termination	 found	 by	 the	 court	 and	 its	 determination	 of	 the	 child’s	 best	

interest.		We	review	the	court’s	findings	on	parental	unfitness	for	clear	error	

and	its	conclusion	that	termination	is	in	the	child’s	best	interest	for	an	abuse	

of	 discretion.	 	 See	 In	 re	 Logan	 M.,	 2017 ME 23,	 ¶¶	 3,	 5,	 155 A.3d 430.	 	 The	

court	 rationally	 found	 that	 the	 parents’	 deficits	 make	 serious	 harm	 to	 their	

son	highly	probable	and	that	termination	of	their	parental	rights	is	in	his	best	

interest.	

	      [¶4]	 	 The	 mother	 and	 father,	 relying	 on	 In	 re	 Hope	 H.,	 541 A.2d 165,	

166-67	(Me.	1988),	argue	that	the	court	failed	to	properly	link	their	parenting	
4	

deficiencies	 to	 specific	 risks	 of	 harm	 to	 their	 son.	 	 However,	 the	 parents’	

reliance	on	In	re	Hope	H.	is	misplaced	because	here	the	court	drew	numerous	

connections	 between	 their	 parenting	 deficiencies	 and	 the	 attendant	 risks	 to	

their	 son’s	 well-being.	 	 Cf.	 Id.;	 see	 In	 re	 Sarah	 C.,	 2004 ME 152,	 ¶	 13,	

864 A.2d 162.	

	     [¶5]	 	 In	 addition,	 the	 lack	 of	 a	 sexual	 abuse	 conviction	 on	 the	 father’s	

record	 and	 the	 legal	 status	 of	 recreational	 marijuana—which	 the	 parents	

suggest	 are	 inoculants	 for	 some	 of	 their	 deficiencies—are	 irrelevant	 to	 a	

court’s	 inquiry	 into	 the	 jeopardy	 that	 these	 behaviors	 pose	 to	 a	 child.		

See	In	re	Serena	C.,	650 A.2d 1343,	1345	(Me.	1994);	In	re	Jesse	B.,	2017 ME 90,	

¶¶	6-8,	160 A.3d 1187.		The	mother	and	father	have	refused	to	acknowledge	

the	 risks	 to	 their	 son	 that	 stem	 from	 allegations	 of	 the	 father’s	 sexually	

deviant	behavior	and	their	continued	substance	abuse.		Given	the	support	of	

competent	evidence	in	the	record	for	all	of	the	court’s	findings,	the	court	did	

not	err	in	its	determination	of	unfitness	nor	did	it	err	or	abuse	its	discretion	in	

determining	that	termination	of	the	mother’s	and	father’s	parental	rights,	with	

a	 permanency	 plan	 of	 adoption,	 is	 in	 the	 child’s	 best	 interest.		

See	In	re	Logan	M.,	2017 ME 23,	¶¶	3,	5,	155 A.3d 430.	
                                                                                 5	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	     	    	
	
Lorne	Fairbanks,	Esq.,	Lewiston,	for	appellant	mother	
	
Richard	Charest,	Esq.,	Lewiston,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Lewiston	District	Court	docket	number	PC-2015-60	
FOR	CLERK	REFERENCE	ONLY